DETAILED CORRESPONDENCE
 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Comments
Applicants’ response filed on 9/25/2020 has been fully considered. Claim 29 is new, claims 2-3, 6-9, 21 and 27 are cancelled and claims 1, 4-5, 10-20, 22-26 and 28-29 are pending.

Election/Restrictions
Claims 1, 4-5, 10 and 22 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 23 and 24, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, claims 23 and 24 hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 6/27/2019 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: With regard to independent claim 1, the closest prior art Hiraoka (US 2013/0321539), Lugassi et al (US 2008/0316244) and Walther et al (US 2005/0271882) do not disclose the active-energy-ray-curable composition comprising the at least one multifunctional (meth)acrylate not comprising glycerol dimethacrylate in combination with the other limitations of the claims.
It would not be obvious to substitute the glycerol dimethacrylate in Hiraoka for one of the claimed at least one multifunctional (meth)acrylates as Example 1 of Hiraoka is the same as Comparative Example 2 in Applicant’s specification where sufficient adhesion is not obtained when glycerol dimethacrylate is not present. Substitution of glycerol dimethacrylate in this situation would result in destroying the invention of Hiraoka.
 Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SATHAVARAM I REDDY whose telephone number is (571)270-7061.  The examiner can normally be reached on Monday-Friday 9:00 AM-6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SATHAVARAM I REDDY/Examiner, Art Unit 1785                                                                                                                                                                                                        

/LUCAS A STELLING/Primary Examiner, Art Unit 1773